Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 1 of 6




                     EXHIBIT A
Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 2 of 6
Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 3 of 6
Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 4 of 6
Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 5 of 6
Case 1:16-cv-21301-DPG Document 660-1 Entered on FLSD Docket 04/22/2021 Page 6 of 6



                                          Kozyak Tropin & Throckmorton, LLP,
                                          as Class Counsel



                                          By: ____________________

                                          Dated: April ___, 2021.
